Citation Nr: 0939847	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected bipolar disorder.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that continued a 50 percent 
disability rating for service-connected bipolar disorder.   

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence shows that the symptoms and manifestations of 
the Veteran's service-connected bipolar disorder result in 
occupational and social impairment with deficiencies in most 
areas but not in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code (DC) 9432 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has previously held that 
VA must, at a minimum, notify a claimant that, (1) to 
substantiate an increased-rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  This holding has 
recently been vacated by the United States Court of Appeals 
for the Federal Circuit in Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009).  

The Board finds that the Veteran was provided substantially 
compliant notice in correspondence sent by the RO in January 
2005, March 2006, and June 2008.  The claim was readjudicated 
in a June 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Bipolar disorder

The Veteran sought an increased evaluation for bipolar 
disorder and disagreed with the continuation of a 50 percent 
rating.  The Veteran contends that his disability is worse 
than reflected by the rating assigned.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected bipolar disorder is rated 
using the General Rating Formula for Mental Disorders.  38 
C.F.R. § 4.130.  A 50 percent disability evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9432.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9432.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, DC 9432.

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
in the range of 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores in the range of 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). GAF scores in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed. 
1994) (DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130; Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

After a review of the evidence, the Board finds that a 70 
percent rating is established for the course of the appeal.

A rating decision in December 2004 granted service connection 
for a mood disorder evaluated as 50 percent disabling 
effective in November 1999.  Service treatment records show 
the Veteran was seen for a psychiatric problem while in the 
service and was recommended to be discharged from the 
service.  At a VA examination in July 2004, he was diagnosed 
with mood disorder most likely recurrent depression.  The 
examiner provided an opinion that the Veteran had major 
psychiatric problems beginning while he was on active duty in 
the service in 1962 and continuing throughout his adulthood 
which were characterized by his inability to hold down a job 
and an inability to work regularly at any type of job.  
Clinical findings at the examination were that the Veteran 
was disheveled in his personal appearance but did have good 
personal hygiene, otherwise.  He appeared to be depressed, 
withdrawn and frustrated by the interview.  He denied any 
suicidal ideation or any prior plans to harm himself.  He 
denied having hallucinations and delusion and no other 
unusual or bizarre thinking.  His thought content was 
otherwise clear, logical, goal-directed, and easy to follow 
and understand.  His judgment and impulse control appeared to 
be intact.  

It appeared that the Veteran had the ability to maintain his 
minimal hygiene and other basic activities of daily living.  
There was no evidence of any memory loss or impairment in 
both short and long-term memory.  There was no evidence of 
any obsessive or ritualistic behavior which interfered with 
his routine daily activities.  The rate and flow of his 
speech was normal, logical, and easy to understand.  There 
was no evidence of any panic attacks.  There was no evidence 
of any impairment in his impulse control or any affect that 
that might have on his motivation or mood.  The Veteran 
admitted to having a chronic sleep problem with the most 
difficulty being in falling and then maintaining sleep 
throughout the night.  There were no other symptoms that 
would interfere with his ability to maintain his daily 
activities.  The examiner also noted that the Veteran was 
isolated and chronically depressed.  A GAF score of 50 was 
assigned which was noted as placing the Veteran into the 
moderate to severe range of social and occupational 
impairment.  

Social Security Administration (SSA) records submitted in 
December 2001 show that the Veteran was determined to be 
disabled commencing in January 1973 on the basis of a mental 
diagnosis of a personality trait disturbance consisting of an 
explosive personality with paranoid manifestations, probably 
paranoid schizophrenia.  A December 1999 SSA record indicates 
that the Veteran's disability began in January 1973 and 
continued.  The primary diagnosis shown in December 1999 was 
rheumatoid arthritis and inflammatory polyarthropathies.   

VA outpatient treatment records show that in July 2004, 
August 2004, March 2005, and August 2005, the Veteran was 
alert and oriented times three with no evidence of 
hallucinations.  He had a depressed mood in July 2004, March 
2005, and August 2005, and his mood was euthymic in August 
2004.  His affect was blunted and he had no suicidal or 
homicidal ideation.  The assessment was bipolar disorder in 
July 2004 and March 2005.   A GAF score of 50 was assigned in 
August 2005. 


At a VA examination in September 2005, the Veteran's 
appearance and hygiene were appropriate and his behavior was 
appropriate.  His affect and mood were abnormal with 
depressed mood, although the depression did not affect his 
ability to function independently.  Communication and speech 
were within normal limits.  Panic attacks were absent.  
Delusion history was present, occasionally, including 
suspicions that others were out to get him.  There was no 
reported history of hallucinations.  Obsessional rituals were 
absent.  Thought processes were not appropriate with 
tangential episodes of remembering something related to a 
topic and then sharing every detail.  His judgment was 
impaired with occasions of spending income frivolously.  
Abstract thinking was normal.  His memory was within normal 
limits.  Suicide and homicidal ideation was absent.  

The examiner provided a new diagnosis of bipolar disorder, 
type II, which the examiner stated was consistent with 
previous findings and seemed to be the most appropriate 
diagnosis.  The Veteran primarily was depressed and 
experienced hypomanic episodes at least eight times a year.  
A GAF score of 50 was assigned.  With regard to the Veteran's 
functional impairment, the examiner provided an opinion that 
the Veteran was unemployable in a full-time setting due to 
delusions, social withdrawal, and impulsive outbursts.  He 
could take care of his basic hygiene.  He usually met his 
bills, but was known to impulsively overspend his budget 
several times a year. 

The examiner remarked that the Veteran's mental disability 
was 50 percent due to active duty and the other 50 percent 
was due to other factors.  Mentally he did not have 
difficulty performing activities of daily living.  He was 
unable to establish and maintain effective work and social 
relationships because of emotional instability, social 
withdrawal, and paranoia.  He has difficulty understanding 
complex commands because he did not complete the task.  He 
appeared to pose no threat of persistent danger or injury to 
self or others. 

In November 2005, his symptoms included inability to tolerate 
stress, impaired concentration, difficulty in interpersonal 
relations, social isolation, extreme and chronic fatigue.  It 
was noted that he had three psychiatric hospitalizations with 
the last one being in 1964.  He was alert and oriented times 
three.  There was no evidence of hallucinations.  He had 
depressed mood and affect was blunted.  There was no suicidal 
or homicidal ideation.  He was to return in three months.  

A VA staff psychiatrist wrote in November 2005 that the 
Veteran had been under his psychiatric care since April 
2004.  He was last seen in November 2005 and his GAF score at 
that visit was 45.  His current psychiatric symptoms include 
an inability to tolerate minimal stress, impaired 
concentration, difficulty in interpersonal relationships, 
social isolation, intense anxiety, continuous depression, 
mood swings, insomnia, a low energy level and chronic 
fatigue.  His attention span was impaired such that he could 
not maintain his focus for more than a few minutes at a 
time.  The examiner noted the Veteran was unemployable.  

At an April 2006 appointment, the Veteran related that he had 
been finally granted service connection for bipolar disorder 
evaluated as 50 percent disabling.  He wanted more and 
unemployability.  The psychologist noted that the Veteran 
presented with the symptoms of bipolar disorder.  

In June 2006, August 2006, March 2007 and June 2007 the 
Veteran was alert and oriented times three.  There was no 
evidence of hallucinations.  He had depressed mood and affect 
was blunted.  There was no suicidal or homicidal ideation.   

In September 2007, the Veteran was alert and attentive and 
oriented times three.  His grooming was appropriate.  His 
speech was normal rate and rhythm and his language was intact 
with a good vocabulary.   His affect was congruent with mood 
and wide range.  There were no hallucinations or illusions.  
His thought process was normal and coherent with no unusual 
thought content.  His insight was limited.  His judgment was 
impulsive and his memory was intact.  No psychotic process 
was noted.  He denied suicidal or homicidal ideation.  He was 
living with a family who were friends and had a relationship 
with a woman friend.  He had contact with two daughters and 
grandchildren.  He was angry and quick to anger but made no 
direct threats and had no intention of harming others.  A GAF 
score of 48 was assigned.  

At an appointment in early October 2007 the Veteran was 
described as "rather disheveled" in appearance.  At another 
October 2007 appointment and one in December 2007 he was 
fairly neatly groomed and appropriately dressed.  At all 
three appointments, the Veteran was oriented to time, place, 
person, circumstance.  His thought processes were linear and 
goal directed.  There was no evidence of psychotic thought 
process, delusions, paranoia, confusion, loose associations 
or hallucinations.  His speech was normal for rate, rhythm 
and volume.  His affect was described as congruent with 
mildly depressed mood, congruent with mood, and congruent 
with euthymic mood and of appropriate range.  He had no 
suicidal or homicidal ideation, plan or intent.  His memory 
for immediate, recent and remote events appeared intact.  In 
October 2007 his attention and concentration were fair.  In 
December 2007 his attention and concentration were fair to 
good.  His insight was limited or fair and his judgment was 
within fair or fair.   A GAF score of 48 was assigned at each 
appointment.

In February 2008, August 2008, and December 2008, the 
Veteran's psychiatric symptoms include an inability to 
tolerate stress, impaired concentration, difficulty in 
interpersonal relationships, social isolation, extreme 
anxiety, and depression with frequent mood swings, insomnia, 
a low energy level and chronic fatigue.  The Veteran was 
alert and oriented times three.  There was no evidence of 
hallucinations.  He had depressed mood and affect was 
blunted.  There was no suicidal or homicidal ideation.  In 
December 2008 a GAF score of 38 was assigned. 

At a VA examination in February 2009, his orientation was 
within normal limits.  His appearance and hygiene were 
appropriate.  His behavior was appropriate.  He maintained 
good eye contact during the examination.  His affect and mood 
showed mood swings ranging from happy to sad and anxiety.  
Affect and mood examination indicated a depressed mood which 
occurred near-continuously and affected the ability to 
function independently.  On a daily basis he was depressed 
and had mood swings, and anxiety throughout the week.  His 
communication and speech were within normal limits.  He 
showed impaired attention and/or focus.  He had difficulty 
concentrating especially around others.  Panic attacks were 
absent.  There were signs of suspiciousness, for example, he 
had difficulty trusting other.  Delusional history was 
present occasionally, including being paranoid with others 
and doctors.  At the time of examination, there was no 
delusion observed.  There was no hallucination history 
present.  At the time of the examination, there was no 
hallucination observed.  Obsessional rituals were absent.  

His thought processes were appropriate.  He was able to read 
and understand directions.  He did not have slowness of 
thought nor did he appear confused.  His judgment was not 
impaired.  His abstract thinking was normal.  His short term 
memory was mildly impaired.  Suicidal and homicidal ideation 
was absent.  The diagnosis was bipolar disorder, type II.  
The GAF score assigned was 57.  He had a reported a history 
of paranoia and mood swings which affected his ability to 
maintain gainful employment.  

The VA examiner remarked that the Veteran occasionally had 
some interference in performing activities of daily living 
because of problems with short-term memory and 
concentration.  He had difficulty establishing and 
maintaining effective work/school and social relationships 
because of his anger problems, mood swings and depression.  
The examiner described the Veteran's current psychiatric 
impairment as psychiatric symptoms causing occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
although generally he was functioning satisfactorily with 
routine behavior, self care and normal conversation.  This 
was due to depressed mood, anxiety, suspiciousness, chronic 
sleep impairment and mild memory loss such as forgetting 
names, directions or recent events.  He had no difficulty 
understanding commands.  He did not appear to pose any threat 
of danger or injury to self or others. 

When seen for general follow-up in March 2009 and May 2009, 
notes show that with regard to his bipolar disorder, the 
Veteran reported that he was feeling better and was making 
jewelry.  

After a review of the evidence of record, the Board finds 
that the Veteran's bipolar disorder has been manifested by 
symptoms that more nearly approximate occupational and social 
impairment, with deficiencies in most areas, due to symptoms 
of chronic depression that interfered with the Veteran's 
ability to function independently, anger, difficulty 
concentrating and impaired attention, difficulty in adapting 
to stressful circumstances, occasional delusions, impaired 
impulse control, depression, mood swings, and difficulty in 
establishing and maintaining effective relationships.  
Indeed, the evidence of record reflects that the Veteran has 
exhibited such symptomatology throughout the time frame on 
appeal, and that such symptoms have resulted in deficiencies 
in the areas of thinking, family, social relations, mood, and 
work.  Consequently, giving the Veteran the benefit of the 
doubt, the Board finds that a 70 percent rating is warranted 
for his service-connected bipolar disorder.

While the Board finds that the evidence supports the grant of 
a 70 percent rating for bipolar disorder, it finds that the 
Veteran's disability picture due to his service-connected 
psychiatric disorder does not more nearly approximate the 
criteria required for a 100 percent rating.  38 C.F.R. § 4.7.

The evidence shows that although the Veteran has social 
impairment, total social impairment is not shown.  Evidence 
shows he did maintain some contact with two daughters and 
grandchildren and also had contact with a woman friend.  
Symptoms of gross impairment in thought processes or 
communication are not shown.  Evidence shows the Veteran's 
speech communication and speech were within normal limits.  
His speech was normal rate, rhythm, and volume and language 
was intact.  Although in September 2005, the Veteran's 
thought processes were not appropriate, at other 
appointments, his thought process was normal and coherent, 
linear and goal directed, and appropriate.  There was no 
evidence of inappropriate behavior.  Persistent delusions or 
hallucinations are not shown in the evidence of record.

The evidence does not show the Veteran had persistent danger 
of hurting himself or others.  Although he shows anger and 
was quick to anger, he has consistently denied having plans 
or intent to harm others.  Although the more recent evidence 
indicates some mild limitation of short term memory, his long 
term memory was intact.  There is no evidence that he 
suffered memory loss for names of close relatives, own 
occupation or his own name.  Disorientation to time or place 
is not shown.  The Veteran was consistently described as 
oriented to time and place.  Although the Veteran appeared 
disheveled at one appointment, for the other appointments he 
appeared appropriately groomed.  The majority of the GAF 
scores during the period were in the range from 41 to 50 
which reflects serious symptoms.  Although a GAF score in 
December 2008 was 38 (which is at the high end of a range 
which reflects major impairment in several areas) and a GAF 
score in February 2009 was 57 (which reflects moderate 
symptoms or moderate difficulty in social or occupational 
functioning), the other GAF scores were in the range from 41 
to 50 which reflects serious symptoms.  Further, the February 
2009 VA examination included the examiner's characterization 
of the Veteran's psychiatric impairment as resulting in 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  

Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
rating.  The preponderance of the evidence is against a 
finding that the Veteran's service-connected bipolar disorder 
is productive of total social and occupational impairment.

The Veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his psychiatric impairment.  There is no contention 
or indication that his bipolar disorder necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  38 C.F.R. § 
3.321(b)(1).  The Board finds that to the extent that the 
Veteran's psychiatric disorder interferes with employment 
that is contemplated in the 70 percent rating assigned 
herein.  Thus, the Board finds that referral for 
consideration of an extraschedular rating is not appropriate.  
Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Hart.  
However, staged ratings are not indicated here as the Board 
finds the Veteran's bipolar disorder has continuously been 70 
percent disabling during the period on appeal.  All 
reasonable doubt has been resolved in his favor in making 
this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A 70 percent rating for bipolar disorder is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.


REMAND

The Veteran is seeking an increased rating for bipolar 
disability and seeks the highest rating possible.  As the 
Veteran has been granted a 70 percent disability rating for 
bipolar disorder in the Board's decision, the Veteran meets 
the threshold criteria for entitlement to TDIU under 
38 C.F.R. § 4.16.  He now has service connected disabilities 
of bipolar disorder rated as 70 percent disabling and a right 
middle finger disability rated as noncompensable.  A combined 
disability evaluation of 70 percent is in effect.  38 C.F.R. 
§ 4.25.  

During his appeal, at a psychiatric appointment the Veteran 
related that he had been granted service connection for 
bipolar disorder and assigned a 50 percent disability rating.  
He stated that he wanted a higher rating and unemployability.  
Medical evidence in September 2005 and November 2005 
indicates that the Veteran was considered unemployable due to 
his psychiatric disability although at the most recent VA 
examination in February 2009, there was no mention that the 
Veteran was unemployable.  Accordingly, an informal claim for 
a TDIU has been satisfied and consideration must be given to 
whether the Veteran is entitled to a TDIU rating.  The 
question is whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  Further action by the RO is 
necessary with respect to the issue of entitlement to a TDIU.  
The proper method of returning the case to the RO for any 
required further action would be by remand rather than 
referral.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. 
May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he is unemployable solely due to 
his service-connected disabilities; that 
is, the bipolar disorder rated as 70 
percent disabling and the right middle 
finger disability rated as 0 percent 
disabling.  The claims folder must be made 
available to the examiner for review.  
Based on the examination and review of the 
record, the examiner should specifically 
address whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran's service-connected 
disabilities, without regard to his age or 
the effects of any non- service-connected 
disabilities, are severe enough to 
preclude him from obtaining and 
maintaining any form of gainful employment 
consistent with his education and 
occupational  

2.  Then, adjudicate the claim.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow 
the appropriate time for response.  
Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


